This was a motion by Z. D. McCord to retax certain items of costs in a cause wherein he was complainant and J. U. Bridges and others were defendants. The court granted the motion as to some of the items mentioned, but overruled the motion as to other items. The overruling of the motion as to certain items of the court cost taxed against complainant is assigned as error. The motion avers facts showing that these items should be retaxed; some because they are excessive, and others because they are charges for witnesses not examined. Section 3684, Code 1907.
The bill of exceptions states: "No evidence was offered in support of said motion." The motion and the facts averred therein are not evidence. There must be affirmative proof to sustain the allegations of the motion before the court will be in error for refusing it. This court will presume the decree or judgment on the motion is free from error until the record shows the contrary. Beadle v. Davidson, 75 Ala. 494. There is no evidence in this record to sustain the facts alleged in the motion; and the record affirmatively states no evidence was introduced in the primary court to prove the allegations in the motion. Hence we cannot declare that the trial court erred in overruling the motion as to the items mentioned. Torrey v. Bishop, 104 Ala. 548, 16 So. 422.
The judgment of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.